Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 2-7, 16-21, and 27) and Species A (claim 12) in the reply filed on 3/3/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 8, 9, 15, 22, 23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenny (9324543).
Regarding Claim 1,  Kenny teaches a method comprising: acquiring, by a tuning system from a mass spectrometer during a batch of one or more analytical runs performed with the mass spectrometer, tune data associated with an operating characteristic of the mass spectrometer (Figure 3, part 5, mass resolution is the data); determining, by the tuning system based on the tune data, a value of an operating parameter configured to adjust the operating characteristic of the mass spectrometer (Figure 3, part 8 calculate, where calculating comprises determining the new e.g. voltages to apply (Col. 2, lines 5-14)); and setting, by the tuning system, the operating parameter to the determined value (Figure 3, part 9, “apply correction”). 
Regarding Claim 15, Kenny teaches a system comprising: a memory storing instructions  and a processor communicatively coupled to the memory and configured to execute the instructions (implicit, no way to automate the process (Col. 2, line 35-40), without some memory to run the control system of claim 20); to: acquire, from a mass spectrometer during a batch of one or more analytical runs performed with the mass spectrometer, tune data associated with an operating characteristic of the mass spectrometer (Figure 3, part 5, mass resolution is the data); determine, based on the tune data, a value of an operating parameter configured to adjust the operating characteristic of the mass spectrometer (Figure 3, part 8 calculate, where calculating comprises determining the new e.g. voltages to apply (Col. 2, lines 5-14)); and set the operating parameter to the determined value (Figure 3, part 9, “apply correction”).
Regarding Claim 26, teaches a non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device (claim 20, control system and Col. 2, line 35-40, description of automation) to: acquire, from a mass spectrometer during a batch of one or more analytical runs performed with the mass spectrometer, tune data associated with an operating  characteristic of the mass spectrometer (Figure 3, part 5, mass resolution is the data); determine, based on the tune data, a value of an operating parameter configured to adjust the operating characteristic of the mass spectrometer (Figure 3, part 8 calculate, where calculating comprises determining the new e.g. voltages to apply (Col. 2, lines 5-14)); and set the operating parameter to the determined value (Figure 3, part 9, “apply correction”).
Claim 8 and 22. Kenny further teaches claim 1/15, wherein the setting of the operating parameter to the determined value is performed in response to the determination of the value (Figure 3, step 8 – calculate and apply correction). 
Claim 9 and 23. Kenny further teaches claim 1/15, wherein the processor is further configured to execute the instructions to: request user authorization to set the operating parameter to the determined value (implicitly, when the user has to start the process, Figure 3); and set, in response to receipt of the user authorization, the operating parameter to the determined value (part of process flow, Figure 3). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 6, 16, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Kobold (20200124576).
Claim 2. Kenny teaches the method of claim 1, but fails to explicitly teach wherein the tune data is acquired during one or more idle-time periods occurring during the batch of one or more analytical runs. However, Kobold teaches using idle time to monitor background signals, 
Claim 16. Kenny teaches the system of claim 15, but fails to explicitly teach wherein the processor is configured to execute the instructions to acquire the tune data during one or more idle-time periods occurring during the batch of one or more analytical runs. However, Kobold teaches using idle time to monitor background signals, determine if parameters are within specification, or do other maintenance ([83][89][122]). Modification would have entailed doing the data acquisition during idle time periods in order to reduce the amount of time the system would have to be down. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done that because it would have allowed the most throughput of actual samples, while still preserving the accuracy of the detected chemicals.
Claim 27. Kenny teaches the computer-readable medium of claim 26, but fails to explicitly teach wherein the instructions, when executed, direct the at least one processor to acquire the tune data during one or more idle-time periods occurring during the batch of one or more analytical runs. However, Kobold teaches using idle time to monitor background signals, determine if parameters are within specification, or do other maintenance ([83][89][122]). Modification would have entailed doing the data acquisition during idle time periods in order to reduce the amount of time the system would have to be down. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done that because it would have allowed the most throughput of actual samples, while still preserving the accuracy of the detected chemicals.
Claim 6 and 20. The references above teach the method of claim 2, wherein the tune data is acquired based on a mass analysis of a known chemical compound performed with the mass spectrometer during the one or more idle-time periods (Kenny, Col. 8, lines 50-55). 

Claim 3, 5, 7, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Shiohama (8704162).
Claim 3 and 17. Kenny and Kobold teach the method of claim 2/16, but fail to explicitly teach wherein: the mass spectrometer is coupled with a chromatograph, and the one or more idle-time periods comprises a stabilization period of the chromatograph. However, Shiohama teaches wherein a tuning system can tune different components separately, including the parts of the LC/GC for a LC/MS or a GC/MS (2, 24-39). It would have been obvious to a person of ordinary skill in the art at the time of the filing to have modified Kenny/Kobold by using the technique with a LC/MS or a GC/MS, and then having the idle period be the stabilization period because it would have allowed the tuning steps for the mass spectrometer component of the GC or LC/MS to have been carried out while the chromatograph was being stabilized and reduce the downtime of the machine. 
Claim 5 and 19. The references above teach the method of claim 2. Kenny and Kobold fail to teach but Shiohama further teaches wherein: the batch of one or more analytical runs comprises a plurality of analytical runs, and the one or more idle-time periods comprises an idle-time period that occurs between successive analytical runs included in the plurality of analytical runs (tuning times are done in between runs, intermittently, Col. 1, lines. 230-40). It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made the same modification in Kenny in order to have the regular calibration or tuning steps so the analytical runs in between produce accurate data. 
Claim 7 and 21. The references above teach the method of claim 2/16, further comprising: requesting, by the tuning system, user input to configure the one or more runs idle-time periods (Shiohama teaches configuring each run time, Figure 3, the GUI that allows selection of adjustments), and the idle time ; and configuring, by the tuning system in response to receipt of the user input, the one or more idle-time periods based on the user input (Shiohama, Figure 3, would carry it out like the user initiated during the idle time, as explained in the Kobold modification laid out for claim 2). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Yamaguchi (20150279649).
Claim 12. The references above teach the method of claim 1, Kenny further teaches wherein: the tune data is representative of mass resolution (Col. 8, ll. 15-25), and the operating parameter comprises a voltage for a mass analyzer included in the mass spectrometer (Col. 8, lines 60-64). Kenny fails to explicitly teach wherein the parameter is a voltage ramp rate. However, Yamaguchi teaches wherein the ramp rate of a voltage is used as an operating parameter to adjust during a calibration procedure ([57]). It would have been obvious to a person of ordinary skill in the art at the time of the filing to have changed any or all operation parameters deemed necessary to optimize the mass spectrometer, including the ramp rate, indicated as a known parameter by Yamaguchi, in order to get the most accurate results. 
Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

	In regard to dependent claim 4 (and similarly 18), the prior art taken either singly or in combination fails to anticipate or fairly suggest “detecting, by the tuning system, initiation of the stabilization period, wherein the acquiring of the tune data is performed in response to the detecting of the initiation of the stabilization period”; recited together in combination with the totality of particular features/limitations recited therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881